

Exhibit 10.53


WAIVER AND AMENDMENT TO
CONVERTIBLE SECURED PROMISSORY NOTE
 
This Amendment to Convertible Secured Promissory Note (this “Amendment”) is
entered into as of February 28, 2008 by and between Catcher Holdings, Inc., a
Delaware corporation (the “Company”), and the Purchasers (as defined below).
This Amendment amends the Convertible Secured Promissory Notes (the “Notes”)
issued pursuant to the each of the Note and Restricted Stock Purchase
Agreements, dated as of April 4, 2007 and June 20, 2007 by and among the Company
and the persons and entities listed on Exhibit A thereto (each a “Purchaser” and
collectively, the “Purchasers”) (together the “Agreements”). Capitalized terms
not otherwise defined herein shall have the meanings given in the Notes.
 
Recitals
 
Whereas, the Company and the Purchasers are parties to the Notes;
 
Whereas, Section 11 of the Notes provide that all outstanding Notes may be
amended with the written consent of the Company and Purchasers holding more than
50% of the aggregate Loan Amount outstanding under all Notes issued pursuant to
the Agreements; and
 
Whereas, the Company and the holders of a majority of the aggregate Loan Amount
outstanding under all Notes issued pursuant to the Agreements desire to amend
the Notes as set forth herein.
 
Now, Therefore, in consideration of the foregoing and of the mutual promises and
covenants set forth herein, the parties agree as follows:
 

1.  
Amendment to Note.  Section 3 of each Note is hereby deleted and replaced by the
following:

 
“Maturity. Unless sooner paid or converted in accordance with the terms hereof,
the entire unpaid principal amount and all unpaid accrued interest shall become
fully due and payable on the earlier of (a) unless extended pursuant to Section
7(a)(i) below, the date that is three hundred sixty (360) days after the date
hereof, (b) the closing of a Next Financing (as defined below), or (c) the
acceleration of the maturity of this Note by the Holder upon the occurrence of
an Event of Default (such earlier date, the “Maturity Date”).”
 

2.  
Amendment to Note.  Section 5(a) of each Note is hereby deleted and replaced by
the following:

 
“(a) Conversion upon sale of Next Securities. In the event that the Company, at
any time after the date of issuance of this Note and prior to the payment in
full of this Note, shall issue and sell securities (the “Next Securities”) to
investors for aggregate proceeds of at least $3,000,000 to the Company and at a
price not less than $0.15 per share (a “$3M Financing”), then the outstanding
face amount in excess of consideration paid (“Premium Amount”) of this Note and
all accrued but unpaid interest thereon shall automatically be converted at the
closing of the Next Securities, into Common Stock at a conversion price equal to
the conversion price defined in Section 6(a)(i). In the event that the Company,
at any time after the date of issuance of this Note and prior to the payment in
full of this Note, shall issue and sell securities Next Securities to investors
for aggregate proceeds of at least $6,000,000 to the Company and at a price not
less than $0.15 per share (a “$6M Financing”), then the principal amount and all
accrued but unpaid interest thereon shall automatically be converted at the
closing of the Next Securities, into Common Stock at a conversion price equal to
the conversion price defined in Section 6(a)(i). Each of a $3M financing and a
$6M financing is defined a “Next Financing.” In connection with such conversion,
Holder agrees to execute and deliver to the Company any documents reasonably
requested by the Company. As soon as is reasonably practicable after a
conversion has been effected, the Company shall deliver to Holder a certificate
or certificates representing the number of shares of Common Stock issuable by
reason of such conversion pursuant to this Section 5 in such name or names and
such denomination or denominations as Holder has specified.”
 

--------------------------------------------------------------------------------


 

3.  
Amendment to Note.  Section 6(a)(i) of each Note is hereby deleted and replaced
by the following:

 
“(i) In the event that (i) the Company elects to prepay this Note pursuant to
Section 4(c) or (ii) the Holder elects to convert this Note, in each case, in
whole or in part, at any time prior to the closing of a Next Financing, notice
of such intention shall be delivered to the other party by registered mail at
least ten (10) Business Days prior to such prepayment or conversion. Holder
shall then have the right to convert all or any portion of the then outstanding
principal amount of, and all accrued but unpaid interest on, this Note into
shares of Common Stock at a conversion price per share equal to $0.25 per share
as adjusted for any stock split, dividend or other distribution,
recapitalization or similar event., upon Holder’s surrender to the Company of
this Note at the principal office of the Company within three (3) Business Days
of such notice. In the event that only a portion of this Note is being
converted, the Company shall issue a replacement Note representing the remaining
Principal Amount of the Note that has not been converted.”
 

4.  
Increase in Principal. The Company and the Purchasers acknowledge and agree that
the extension of the Maturity Date pursuant to this Amendment shall be deemed an
extension granted pursuant to Section 7(a)(i) of the Note and therefore the
principal amount of each Note shall increase by 7.143%.

 

5.  
Waiver.  The Purchasers hereby waive any and all Events of Default under any of
the Note, the Agreements, or the certain Security, Collateral Agency and
Collateral Sharing Agreement, dated as of August 21, 2007, by and among the
Company and the Purchasers that may have occurred through the date hereof;
provided, however, that that in no event shall such waiver apply to any future
Events of Default.

 

6.  
No Other Amendment. Except as specifically amended by this Amendment, the Note
shall continue in full force and effect. In the event of any conflict between
the terms of this Amendment and the Note, the terms of this Amendment shall
govern and control.

 

7.  
Governing Law. This Amendment shall be governed by and construed under the laws
of the State of Virginia as applied to agreements among Virginia residents
entered into and to be performed entirely within Virginia.

 

8.  
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

9.  
Severability. If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

10.  
Entire Agreement. This Amendment, together with the Notes, the Agreements and
the agreements executed pursuant hereto and thereto, constitutes the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

 
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have executed this Amendment as of the
date first above written.
 

COMPANY:                 CATCHER HOLDINGS, INC.                           
By:         

--------------------------------------------------------------------------------

Denis McCarthy      
Chief Financial Officer
   

 

PURCHASER:                           By:         

--------------------------------------------------------------------------------

    Its:       

--------------------------------------------------------------------------------

        

 




[Signature Page to Amendment to Convertible Secured Promissory Note]


_______________________________________________
 

--------------------------------------------------------------------------------

